 In the Matter of WAR EMERGENCY PIPELINES,INC.andOIL WORKERSINTERNATIONAL UNION, C. I. O.Case No.'6-R-1060.-Decided January 15,.1945;Mr. 'W. Richardson Blair,ofPhiladelphia, Pa.,Messrs.P.W.HouglitlinandP. T. Thibodaux,of Cincinnati, Ohio, andMr. L.Whiteheadof Uniontown, Pa., for the Company.Mr. William V. Flower,of Hamilton, Ohio, for the Union.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Oil Workers InternationalUnion, C. I. 0., herein called the Union, alleging that a questionaffectingcommerce had arisen concerning the representation of em-ployees of War Emergency Pipelines, Inc., Cincinnati, Ohio, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Jerome L. Black,Trial Examiner. Said hearing was held at Pittsburgh, Pennsylvania,on December 15, 1944. The Company and the Union appeared, par-ticipated,' and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are free`from prejudicial error and are hereby affirmed.All parties weremfforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT-1.THE BUSINESS OF THE COMPANYWar Emergency Pipelines, Inc., a privately owned Delaware cor-poration with main offices in Cincinnati, Ohio, operates two trans-I International Union of Operating Engineers,A. F. of L, also served with notice, didnot appear.60 N. L R. B., No. 13.69 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinental pipelines known respectively as "Big Inch" and "Little.Big Inch," as agent for Defense Supplies Corporation, a subsidiaryofReconstruction Finance Corporation which in turn is whollyowned by the United States Government. These pipelines transportand deliver crude oil and petroleum products from Texas to the NewYork and Philadelphia refining areas.Both pipelines generallyutilize the same right of way and have a combined line fill of approxi-mately 7,000,000 barrels of oil, of a value in excess of $5,000,000 at cur-rent market prices.Delivery of oil and products at the .eastern ter-minals for the month of August 1944, averaged about 500,000 barrels.per day.The Company is a non-profit corporation. It has, however, subjectto certain powers and reservations on the part of its principal, fullsupervision, including authority to hire and discharge, over all laborrequired to operate and maintain the pipelines. It pays its employeesdirectly from a bank account maintained in' its own name as agent,keeps Social Security records, and carries Workmen's Compensationinsurance for its employees. It is reimbursed for all items of expenseby Defense Supplies Corporation. The contract between the Companyand Defense Supplies Corporation specifically provides that personsemployed by the Company shall be considered employees of the Com-pany and not of Defense Supplies Corporation.The Company admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDOilWorkers International Union, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THEQUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of employees in its Fifth Divi-sion until the Union has been certified by the Board in an appropriateunit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2The Field Examiner reported that the Union submitted 90 application-for-membershipcards, that there are 132 employees in the appropriate unit, and that the cards were datedSeptember through November 1944. WAR EMERGENCY PIPELINES, -INC.,IV.THE APPROPRIATE UNIT71The Company- is divided into six operational divisions.The 010requests a unit of production and maintenance employees in the Com-pany's Fifth Division.The Company contends that the only appro-priate unit for collective bargaining with its employee is system-wide.The Board has expressed the opinion that the system-wide unit maybe the optimum unit for representation of the Company's employees,but taking into consideration the status of organization among theseemployees, has held that operating and maintenance employees in theCompany's First, Second, Third, and Sixth Divisions constitute sepa-rate appropriate units for the purposes of collective bargaining.3Since it does not appear that any one labor organization is yet in aposition to represent all operating employees of the Company, 4 Wefind that all operating and maintenance employees in the Fifth Districtof the Company constitute a separate appropriate unit.Withoutwaiving its contention, the Company agrees with the Uliion as to thecomposition of the appropriate unit for employees in the Fifth Divi-sion.We find, in accordance with the above and with the agreement ofthe parties, that all operating and maintenance employees of the Com-pany's Fifth Division, including truck drivers, station engineers, andthe foreman welder,' but excluding the telegrapher ,6 and employeeswho work full time in any of the Company's offices, chief engineers,the master mechanic, foreman, assistantforemen,and all other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the-status of employees, or effectivelyrecommendsuch action, constitute a unit appropriate for the purposesof collectivebargainingwithin themeaning ofSection 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Election8SeeMatter ofWar Emergency Pipelines,Inc,56 N. L. R.B. 64, 58 N. L. R. B. 798,59 N. L R. B. 449.*The Oil Workers has been certified as the collective bargaining representative of em-ployees in the Sixth and Third DivisionsElections were conducted December 20 and 21,1944, in the First and Second Divisions with the Oil Workers and International Union of,Operating Engineers on the ballot.The Oil Workers won the election in the First Division,but the results of the election in the Second Division will have to be determined by a run-off election.A representation proceeding involving employees in the Fourth Division isnow pending before the Board upon petition of the Operating Engineers.The foreman welder exercises no supervisory authority.The telegrapher spends 95 percent of his time in clerical duties. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue Hof and pursuant to the power vested in the NationalLabor Relations Board by Section 9, (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that; as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with War EmergencyPipelines, Inc., Cincinnati, Ohio, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Ar-ticle III, Seetions 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring the said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby Oil Workers International Union, C. I. 0., for the purposes ofcollective bargaining.